United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-3472
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Gregorio Aguilar, II

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                               Submitted: June 1, 2021
                                 Filed: June 7, 2021
                                   [Unpublished]
                                   ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Gregorio Aguilar, II, appeals a within-Guidelines-range sentence of 24
months in prison for violating the conditions of supervised release. He challenges
the substantive reasonableness of the sentence, and his attorney seeks permission to
withdraw.
       We conclude that Aguilar’s sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of
a revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court 1 sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Accordingly, we affirm the
judgment and grant counsel permission to withdraw.
                        ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
                                      -2-